DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman Jr. (U.S. Patent Application Publication No. 20150320479).
	Regarding claim 1, Cosman Jr. teaches a cooled radiofrequency ablation probe assembly (Abstract) comprising: a first cooled radiofrequency ablation probe comprising an electrically and thermally-conductive energy delivery device ([0085]; Fig. 1C, element 150A), and a second cooled radiofrequency ablation probe comprising a second electrically and thermally-conductive energy delivery device ([0085]; Fig. 1C, element 150B); cooling fluid tubing for supplying the at least two cooled radiofrequency ablation probes with cooling fluid ([0130]; Fig. 1C, elements 155A-D); and an electrical cable for supplying the first cooled radiofrequency ablation probe and the second cooled radiofrequency ablation probe with electrical energy ([0132]; Fig. 1C, elements 154A), wherein the first cooled 
	Regarding claim 2, Cosman Jr. further teaches wherein the first cooled radiofrequency ablation probe and the second cooled radiofrequency ablation probe are tethered together by the cooling fluid tubing and/or the electrical cable ([0130]; Fig. 1C, elements 154A, 155A-D).
	Regarding claim 3, Cosman Jr. further teaches wherein the cooling fluid tubing and the electrical cable are each connected to the at least two probes at a respective probe handle ([0130]; Fig. 1C, elements 155A-D).
	Regarding claim 4, Cosman Jr. further teaches wherein the cooling fluid tubing comprises an inlet portion extending between an inlet connector and the first radiofrequency ablation probe ([0130]; Fig. 1C, elements 155A-D).
	Regarding claim 5, Cosman Jr. further teaches wherein the cooling fluid tubing comprises a connecting tubing portion extending between the first cooled radiofrequency ablation probe and the second cooled radiofrequency ablation probe ([0130]; Fig. 1C, elements 155A-D).
	Regarding claim 6, Cosman Jr. further teaches wherein the connecting tubing portion has a length sufficient to dissipate any heat captured by cooling fluid in the first radiofrequency ablation probe into the atmosphere prior to the cooling fluid entering the second radiofrequency ablation probe ([0130]; Fig. 1C, elements 155A-D).
	Regarding claim 8, Cosman Jr. further teaches wherein the cooling fluid tubing comprises an outlet tubing portion extending between an outlet connector and the second radiofrequency ablation probe ([0130]; Fig. 1C, elements 155A-D).
	Regarding claim 9, Cosman Jr. further teaches wherein the first cooled radiofrequency ablation probe and the second cooled radiofrequency ablation probe are connected to the electrical cable in 
	Regarding claim 10, Cosman Jr. further teaches wherein the electrical cable connects the first cooled radiofrequency ablation probe and the second cooled radiofrequency ablation probe to a single electrical connector ([0130], [0132]; Fig. 1C, elements 154A).
	Regarding claim 11, Cosman Jr. further teaches wherein the electrical cable is Y or T shaped (Fig. 1C, element 154A).
	Regarding claim 12, Cosman Jr. further teaches wherein the electrical cable splits at a grommet from a single electrical cable to a plurality of discrete electrical cables including at least a first split electrical cable and a second split electrical cable ([0130], [0132]; Fig. 1C, elements 154A).
	Regarding claim 13, Cosman Jr. further teaches wherein the first split electrical cable connects to the first radiofrequency ablation probe and the second split electrical cable connects to the second radiofrequency ablation probe ([0130], [0132]; Fig. 1C, elements 154A).
	Regarding claim 14, Cosman Jr. further teaches wherein a length of the single electrical cable is shorter than a length of the cooling fluid tubing extending between the first cooled radiofrequency ablation probe and the second cooled radiofrequency ablation probe (Fig. 1C, elements 154A, 155A).
	Regarding claim 15, Cosman Jr. further teaches wherein the first radiofrequency ablation probe includes a first elongate member extending away from the cooling fluid tubing and the electrical cable (Fig. 1C, element 150A), wherein the first electrically and thermally-conductive energy delivery device is located in the first elongate member (Fig. 1C, element 150A), further wherein the second radiofrequency ablation probe includes a second elongate member extending away from the cooling fluid tubing and the electrical cable (Fig. 1C, element 150B), wherein the second electrically and thermally-conductive energy delivery device is located in the second elongate member (Fig. 1C, element 150B).
Regarding claim 18, Cosman Jr. further teaches wherein the first elongate member and the second elongate member have approximately equal lengths (Fig. 1C, elements 150A, 150B; the figure illustrates the elongate members having approximately equal lengths).
	Regarding claim 19, Cosman Jr. further teaches wherein a length of the cooling tubing fluid, a length of the electrical cable, and a length of each of the first radiofrequency ablation probe and the second radiofrequency ablation probe are optimized to provide radiofrequency ablation treatment to a patient’s knee (Fig. 1C; Figure 1C shows using the device to treat the liver 193, but this arrangement of elements (i.e. the electrical cable, ablation probes, cooling tubes and fluid, etc.) would easily be transferable to another area of the body).
	Regarding claim 20, Cosman Jr. further teaches wherein the cooling fluid tubing is configured to provide the first radiofrequency ablation probe and the second radiofrequency ablation probe with cooling fluid from a single cooling fluid source (Fig. 1C, element 132).
	Regarding claim 21, Cosman Jr. further teaches wherein the electrical cable is configured to provide the first radiofrequency ablation probe and the second radiofrequency ablation probe with electrical energy from a single source (Fig. 1C, element 116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman Jr. (U.S. Patent Application Publication No. 20150320479).
Regarding claim 7, Cosman Jr. teaches all the elements of the claimed invention as stated above. 
Cosman Jr. does not explicitly teach wherein the connecting tubing portion has a length in a range from about 60 cm to about 185 cm.
Cosman Jr. does teach cooling tubing that connects the first electrode and second electrode ([0130]; Fig. 1C, element 155B; it is stated that the coolant flows through the first portion of the tube 155A into the first electrode 150A, then out of the first electrode and into the second portion of the tube 155B, and then into the second electrode 150B in order to cool both electrodes. In order to cool both electrodes, the tubing would have to be of sufficient length to allow for heat dissipation from the electrodes so that the second electrode could be cooled using the same fluid. It would have been obvious to one of ordinary skill in the art to perform simple experimentation to determine optimal cooling tube lengths to allow for optimal cooling in an optimal and efficient amount of time).
Cooling the electrodes is a key factor in the success of ablation treatment using said electrodes as discussed by Cosman Jr. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to ensure the tubing portion had a length in a range from about 60 cm to about 185 cm and to incorporate it into the system of Cosman Jr. since there are a finite number of identified, predictable potential solutions (i.e. lengthening or shortening the tube length to where the length ranged between 60-185 cm) to the recognized need (providing coolant to the electrodes in a timely manner while ensuring that the coolant is still able to cool multiple electrodes in succession) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success. 
Regarding claim 16, Cosman Jr. teaches all the elements of the claimed invention as stated above. 
Cosman Jr., in the embodiment referred to earlier, does not teach wherein the first elongate member and the second elongate member have unequal lengths.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the initial embodiment of Cosman Jr. to where the first elongate member and the second elongate member have unequal lengths as taught by another embodiment of Cosman Jr. in order to allow the user to distinguish the elongate bodies from one another during use of the device. 
Regarding claim 17, Cosman Jr. teaches all the elements of the claimed invention as stated above. 
Cosman Jr. further teaches wherein the first elongate member has a length in a range from about 30 to about 50 mm long, and the second elongate member has a length in a range from about 50 to about 75 mm long ([0087]; Cosman Jr. states that the electrode tips can range between 1 and 6 cm (10 and 60 mm) and when combined with the separate embodiment mentioned in the rejection for claim 16, any of these lengths within this range could be applied to the electrodes having different lengths).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/               Examiner, Art Unit 3794